DETAILED ACTION
1.         Claims 7, 9-15, 22, 24-31, 33-37, and 39-42 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 2/16/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
4.          Applicant’s arguments with respect to claims 7, 9-15, 22, 24-31, 33-37, and 39-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.         Claims 7, 9-15, 22, 24-31, 33-37, and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2019/0223157 A1 to Hwang et al. (hereinafter “Hwang”) claiming benefit to and fully-supported by provisionally-filed applications 62/353,533 filed on June 22, 2016 and 62/429,083 filed on December 2, 2016, in view of United States Patent Application Publication 2018/0054800 A1 to Yeo et al. (hereinafter “Yeo”) claiming benefit to and fully-supported by foreign applications 10-2016-0106427, filed August 22, 2016 and 10-2016-0125809, filed September 29, 2016.
            Regarding Claim 7, Hwang discloses a method of performing an adaptive random access channel (RACH) procedure at a user equipment (UE) (Hwang: [0001].), comprising:
     receiving, from a network entity, a subcarrier spacing configuration for the adaptive RACH procedure (Hwang: [0156-0157], [0168-0171], [0195-0201], and [0236] – UE requests configuration information for a subcarrier spacing. In [0237-0238], the eNodeB may provide the same or different subcarrier spacing configuration information.); and
     performing the adaptive RACH procedure with one or more respective subcarrier spacings received in the subcarrier spacing configuration from the network entity (Hwang: [0240] – UE chooses to utilize the same or different subcarrier spacing configuration information received from the eNodeB. See also [0228-0234].),
wherein the adaptive RACH procedure comprises communicating a plurality of messages between the UE and the network entity (Hwang: [0235-0243] and [0251] – corresponds to a plurality of messages exchanged as described.), each of the plurality of messages includes a different subcarrier spacing of the one or more respective subcarrier spacings (Hwang: [0235-0243] – UE sends first configuration information, eNodeB sends second configuration, UE sends third configuration information different from first configuration information, and eNodeB may designate another configuration from UE’s previous configuration. Hwang discloses a plurality of numerologies may each have a different sub-carrier spacing (Hwang: [0214-0230]), wherein the UE may select a RACH including a different numerology based on latency (Hwang: [0230-0232]).).
            Although Hwang explicitly discloses a four-step RACH procedure (Hwang: Figure 8 with [0125-0131]), Hwang does not expressly disclose that the different numerologies with different sub-carrier spacings are applied to the RACH four-step procedure.
            However, Yeo discloses a four-step RACH procedure (Yeo: Figure 3E with [0332-0341]) wherein each step of the procedure uses a different sub-carrier spacing (Yeo: [0345] and [0355-0366] – each step of the RACH procedure, disclosed as the physical layer channel for transmitting/receiving the messages/steps, may use a different sub-carrier spacing than the previous message/step.).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the initial access procedure of Hwang in view of the initial access procedure of Yeo to implement different sub-carrier spacings 
            Regarding Claim 9, the combination of Hwang and Yeo discloses the method of claim 7, wherein Hwang further discloses the plurality of messages includes a first message sent from the UE to at least the network entity (Hwang: [0229-0230] and [0234] – UE transmits a message on a PRACH comprising a first numerology, the first numerology comprising a first subcarrier spacing.), the first message corresponding to a physical random access channel (PRACH) transmission with a first subcarrier spacing of the one or more respective subcarrier spacings (Hwang: [0229-0230] and [0234] – UE transmits a message on a PRACH comprising a first numerology, the first numerology comprising a first subcarrier spacing.).
            Regarding Claim 10, the combination of Hwang and Yeo discloses the method of claim 7, wherein Hwang further discloses the plurality of messages includes a second message sent from the network entity to the UE (Hwang: [0156-0157], [0168-0171], [0195-0201], and [0236] – UE requests configuration information for a subcarrier spacing. In [0237-0238], the eNodeB may provide the same or different subcarrier spacing configuration information.), the second message corresponding to at least one of a Physical Downlink Control Channel (PDCCH) or a Physical Downlink Shared Channel (PDSCH) transmission with a second subcarrier spacing of the one or more respective subcarrier spacings (Hwang: [0088], [0091], [0121], [0127], [0131], [0198], [0257] with [0156-0157], [0168-0171], [0195-0201], and [0236] – corresponds to receiving a random access response in a PDCCH or system 
            Regarding Claim 11, the combination of Hwang and Yeo discloses the method of claim 7, wherein Hwang further discloses the plurality of messages includes a third message sent from the UE to the network entity (Hwang: [0235-0243] – UE sends first configuration information, eNodeB sends second configuration, UE sends third configuration information different from first configuration information, and eNodeB may designate another configuration from UE’s previous configuration.), the third message corresponding to a Physical Uplink Shared Channel (PUSCH) transmission with a third subcarrier spacing of the one or more respective subcarrier spacings (Hwang: [0090], [0093], [0095], [0099], and [0243] – the channel by which uplink resources is scheduled is through the PUCCH and may be part of the message process from the UE.).
             Regarding Claim 12, the combination of Hwang and Yeo discloses the method of claim 7, wherein Hwang further discloses the plurality of messages includes a fourth message sent from the network entity to the UE (Hwang: [0156-0157], [0168-0171], [0195-0201], and [0236] – UE requests configuration information for a subcarrier spacing. In [0237-0238], the eNodeB may provide the same or different subcarrier spacing configuration information.), the fourth message corresponding to at least one of a Physical Downlink Control Channel (PDCCH) or a Physical Downlink Shared Channel (PDSCH) transmission with a fourth subcarrier spacing of the one or more respective subcarrier spacings (Hwang: [0088], [0091], [0121], 
            Regarding Claim 13, the combination of Hwang and Yeo discloses the method of claim 7, wherein Hwang further discloses receiving, by the UE from the network entity, the subcarrier spacing configuration for the adaptive RACH procedure further comprises receiving, by the UE from the network entity, the subcarrier spacing configuration via system information (Hwang: [0121-0122] and [0209-0210] – system information (SIB) including information related to the PRACH resource and a numerology (including subcarrier spacing) is communicated by the eNodeB to the UE.).
            Regarding Claim 14, the combination of Hwang and Yeo discloses the method of claim 13, wherein Hwang further discloses the system information corresponds to at least one of master information block (MIB) (Hwang: [0088] and [0121] – describes the utilization of MIB as a necessary signaling mechanism to communicate required bandwidth information.) or minimum system information block (MSIB).
            Regarding Claim 15, the combination of Hwang and Yeo discloses the method of claim 13, wherein Hwang further discloses the system information corresponds to a Downlink Control Information (DCI) (Hwang: [0088-0090] – control information is communicated in the downlink as DCI.).

Claims 22 and 24-30, directed to an apparatus embodiment of claims 7 and 8-15, recite similar features as claims 7 and 8-15, respectively, and are therefore rejected upon the same grounds as claims 7 and 8-15. Please see above rejections of claims 7 and 8-15. Hwang further describes the apparatus as a user equipment comprising at least a memory and a processor in at least Figure 18 with [0036], [0286], and [0288-0289].

            Claims 31 and 33-36, directed to an apparatus embodiment (reciting means-for language) of claims 7 and 8-15, recite similar features as claims 7 and 8-15, respectively, and are therefore rejected upon the same grounds as claims 7 and 8-15. Please see above rejections of claims 7 and 8-15. Hwang further discloses the features utilized to embody means-for language at least by the portions recited with respect to claims 7-15 including [0285-0289].

           Claims 37 and 39-42, directed to an article of manufacture embodiment of claims 7 and 8-15, recite similar features as claims 7 and 8-15, respectively, and are therefore rejected upon the same grounds as claims 7 and 8-15. Please see above rejections of claims 7 and 8-15. Hwang further discloses the article of manufacture as a software program stored in memory in at least [0286-0289].

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 11, 2021